Citation Nr: 0831281	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  06-02 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1969 and is a recipient of the Combat Action 
Ribbon.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.  The veteran appeared for a Travel 
Board hearing in May 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

To date, the veteran has not been afforded VA examinations in 
conjunction with his claims.  However, the Board notes that 
his receipt of the Combat Action Ribbon warrants application 
of 38 U.S.C.A. § 1154(b) (West 2002) and 38 C.F.R. § 3.304(d) 
(2007), indicating that, for combat veterans, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will accepted if consistent with the 
circumstances, conditions, or hardships of service.  
Moreover, the veteran has been diagnosed post-service with 
degenerative disc disease of the lumbosacral spine and a 
bilateral hearing loss disability, as defined in 38 C.F.R. 
§ 3.385 (2007).  His service medical records indicate 
treatment on multiple occasions for low back symptoms in 
1968, and during his May 2005 hearing he reported acoustic 
trauma from rocket and mortar explosions during service.  For 
all of these reasons, examinations addressing the nature and 
etiology of the veteran's claimed disorders are "necessary" 
under 38 U.S.C.A. § 5103A(d) (West 2002).

The Board also notes that, in January 2008, the veteran 
furnished signed release forms for records corresponding to 
treatment at an urgent care clinic in Vancouver, Washington 
in 2007 and 2008 and treatment from Lancamas Medical Group in 
Camas, Washington from 2000 to July 2007.  In a March 2008 
memorandum, a Decision Review Officer determined that no 
request was being made for such records, as "[t]hese records 
are already in file as part of the Social Security records."  
The Board, however, has no way of knowing whether the records 
from the Social Security Administration (SSA) contain all 
treatment records from the noted facilities.  The Board 
further notes that the SSA records were received in December 
2007, but the veteran reported treatment in 2008 as well.  
Efforts need to be made to obtain all records from the noted 
facilities.  38 C.F.R. § 3.159(c)(1) (2007).

Additionally, during his May 2008 hearing, the veteran 
reported current VA treatment for his low back disorder.  The 
most recent records of treatment from the Vancouver VA 
Medical Center (VAMC) contained in the claims file, however, 
date from November 2007.  Updated treatment records from this 
facility should be requested.  38 C.F.R. § 3.159(c)(2) 
(2007); see also Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary release 
forms, with full address information, all 
records of noted medical treatment which 
are not currently associated with the 
veteran's claims file should be 
requested.  These requests should 
include: (1) records from the Vancouver 
VAMC dated since November 2007, and (2) 
records from the reported urgent care 
clinic in Vancouver and Lancamas Medical 
Group (if signed release forms are 
obtained).  All records obtained pursuant 
to this request must be included in the 
veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

2.  Then, the veteran should be afforded 
a VA spine examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed low 
back disorder.  The veteran's claims file 
must be made available to the examiner 
prior to the examination, and the 
examiner must review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis for the claimed low back 
disorder.  The examiner is also requested 
to offer an opinion as to whether it is 
at least as likely as not (e.g., a 50 
percent or greater probability) that the 
diagnosed disorder is etiologically 
related to the veteran's period of active 
service.  A complete rationale should be 
given for all opinions and conclusions 
expressed in a typewritten report.

3.  The veteran should also be afforded a 
VA examination, with an appropriate 
examiner, to determine the nature and 
etiology of the claimed bilateral hearing 
loss disorder.  The veteran's claims file 
must be made available to the examiner 
prior to the examination, and the 
examiner must review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed, 
including pure tone threshold testing (in 
decibels) and Maryland CNC speech 
recognition testing.  Based on a review 
of the claims file and the clinical 
findings of the examination, the examiner 
is requested to provide a diagnosis 
corresponding to the claimed disorder.  
The examiner is also requested to offer 
an opinion as to whether it is at least 
as likely as not (e.g., a 50 percent or 
greater probability) that the diagnosed 
disorder is etiologically related to the 
veteran's period of active service.  A 
complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

4.  After completion of the above 
development, the veteran's claims of 
entitlement to service connection for a 
low back disorder and bilateral hearing 
loss should be readjudicated.  If the 
determination of either claim remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

